Citation Nr: 1604552	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-23 731	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability; including posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The RO in St. Louis, Missouri has since taken jurisdiction over the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2012, the Veteran was afforded a VA examination at which time he was diagnosed with polysubstance abuse in remission and major depression in partial remission.  PTSD was ruled out because, while he did experience some symptoms associated with that disorder, they did not reach the level of a clinical diagnosis.  The examiner stated that the Veteran's depression did not appear to be related to fear of enemy or terrorist activity, but did not provide reasons for this opinion.  It is therefore inadequate.  Nieves-Rodiguez v. Peake, 22 Vet App 295 (2008).

In July 2014 the Veteran was afforded a second VA examination at which time he was given the diagnoses of major depressive disorder, recurrent, moderate, with anxious distress, and alcohol use disorder, severe.  PTSD was again explicitly ruled out.  The examiner did not provide an opinion regarding the relationship of the diagnosed conditions to service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA psychiatric examination with a psychiatrist or psychologist.  The examiner should note that the claims file was reviewed.  

The examiner should conduct a full psychological evaluation of the Veteran.  The examination should not be limited to PTSD alone.  Then:

(a) For each psychiatric disability present at any time since 2012, the examiner should state whether it is at least as likely as not the result of a disease or injury in active service, including any combat or other in-service stressor.  The examiner should note that VA has conceded the Veteran's exposure to combat stressors.

(b) If that Veteran has not met the criteria for a PTSD diagnosis, the examiner should specify the criteria that have not been met.  If PTSD criteria are met, the examiner should specify the supporting stressors.

(c) If a substance abuse disorder is found to have been present at any time since 2012, the examiner must provide an opinion as to whether it is at least as likely as not proximately due to, or, chronically aggravated by an acquired psychiatric disability that is related to a disease or injury in service.

The examiner must provide reasons for these opinions.  The examiner should state whether if the Veteran's reports were accepted, they would be sufficient to establish a link between a current psychiatric disability and service; and if so, whether there is any medical reason for rejecting those reports.

2.  If any benefit sought remains denied, issue a supplemental statement of the case.  Then return the matter to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




